IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Lori K. Hudson,                                 :
                      Petitioner                :
                                                :
               v.                               :
                                                :
Unemployment Compensation                       :
Board of Review,                                :    No. 432 C.D. 2016
                 Respondent                     :    Submitted: October 21, 2016


BEFORE:        HONORABLE ROBERT SIMPSON, Judge
               HONORABLE JULIA K. HEARTHWAY, Judge
               HONORABLE JOSEPH M. COSGROVE, Judge


OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE COSGROVE                                    FILED: February 1, 2017

               In this matter, Petitioner challenges the decision of the Unemployment
Compensation Review Board which affirmed denial of benefits. The briefs of
Petitioner and Respondent having been filed, on October 17, 2016, this Court
ordered that the matter would be addressed without oral argument.1 By letter dated
November 1, 2016, Petitioner advised the Chief Clerk that she was “withdrawing
[her] appeal in this matter” and asked to be advised “of any additional steps
necessary, if any, to withdraw the appeal.”
               On November 3, 2016, the Chief Clerk sent a Defect Correction
Notice to Petitioner, advising her that her request to withdraw her appeal “must be

       1
          The per curiam order issued that day advised that the matter would be “submitted on
briefs of the Petitioner and Respondent only” and precluded the filing of a brief by the Intervenor
for failure to comply with an earlier order directing a brief be filed by September 9, 2016.
in the form of a motion [with] a certificate (proof) of service.” Petitioner was
further advised that if these corrective steps were not taken “within 14 days of the
date of this notice, this matter will be considered abandoned and may be
dismissed.” To date, nothing further has been received from Petitioner.
             Although Petitioner’s November 1 letter indicated a desire to end her
appeal, it was, by itself, insufficient to accomplish her goal. Petitioner’s failure to
comply with the Clerk of Court’s directive, however, leaves us with little choice
but to, in effect, satisfy her wishes by dismissing this matter.         See Goetz v.
Department of Environmental Resources, 613 A.2d 65 (Pa. Cmwlth. 1992) citing
Link v. Wabash Railroad Co., 370 U.S. 626 (1962) (dismissal of an action for
failure to prosecute does not violate a [party’s] due process rights).
             As such, the Petition for Review is dismissed with prejudice.




                                        ___________________________
                                        JOSEPH M. COSGROVE, Judge




                                           2
            IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Lori K. Hudson,                     :
                  Petitioner        :
                                    :
            v.                      :
                                    :
Unemployment Compensation           :
Board of Review,                    :   No. 432 C.D. 2016
                 Respondent         :


                               ORDER


      AND NOW, this 1st day of February, 2017, the Petition for Review is
dismissed with prejudice.




                                 ___________________________
                                 JOSEPH M. COSGROVE, Judge